Case: 13-40134      Document: 00512813658         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40134
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 24, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROBERT L. HEDRICK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-715-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Robert L. Hedrick appeals his convictions on two counts of distributing
child pornography. Count three alleged that Hedrick knowingly distributed
child pornography between March 8, 2010, and September 16, 2010, and count
four alleged that he knowingly distributed child pornography between
September 14, 2010, and November 22, 1010. Hedrick was convicted following




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40134     Document: 00512813658      Page: 2    Date Filed: 10/24/2014


                                  No. 13-40134

a jury trial of both counts, in addition to three other counts, not at issue in this
appeal.
      He argues that the district court erred by entering a judgment on both
counts of distributing child pornography because the counts are either
multiplicitous or there was insufficient evidence supporting count three.
Hedrick contends that the evidence was insufficient because the Government
failed to prove that a female depicted in images sent on September 14, 2010,
to an undercover detective in Wisconsin was a child.
      An indictment is multiplicitous if it charges a single offense in more than
one count. United States v. Woerner, 709 F.3d 527, 538 (5th Cir.), cert. denied,
134 S. Ct. 146 (2013).      We review district court rulings on multiplicity
challenges de novo. United States v. Kimbrough, 69 F.3d 723, 728-29 (5th Cir.
1995).
      The district court specifically instructed the jury that with respect to
count three, it could only consider the alleged transfer of child pornography to
a Louisiana detective on September 14, 2010, and that it could not consider the
transfer to the Wisconsin detective. The court further instructed that with
respect to count four, it could only consider the alleged transfer of child
pornography to Louisiana detectives on September 20th and 23rd, 2010.
Because each count was based on separate transfers of child pornography on
different dates, Hedrick has failed to show that the indictment was
multiplicitous. See Woerner, 709 F.3d at 541.
      Nor is the evidence insufficient on count three. The Louisiana detective
testified, and the record reflects, that Hedrick transferred images containing
child pornography to the detective on September 14, 2010. Thus, a rational
jury could have found the elements of distribution of child pornography in
count three beyond a reasonable doubt. See United States v. Daniels, 723 F.3d



                                         2
    Case: 13-40134    Document: 00512813658     Page: 3   Date Filed: 10/24/2014


                                 No. 13-40134

562, 569 (5th Cir.), modified in part on reh’g, 729 F.3d 496 (5th Cir. 2013),
cert. denied, 134 S. Ct. 973, 974, 975, 977 (2014); 18 U.S.C. § 2252A(a)(2).
      The judgment of the district court is AFFIRMED.




                                       3